FILED
                            NOT FOR PUBLICATION                               MAR 04 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AMELIA MIGDALIA MUNOZ-CAMEY,                     No. 12-70018

              Petitioner,                        Agency No. A073-985-619

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 12, 2015**
                                Pasadena, California

Before: GRABER and WARDLAW, Circuit Judges, and MOLLOY,*** Senior
District Judge.

       Amelia Munoz-Camey, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (BIA) decision affirming the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Donald W. Molloy, Senior District Judge for the U.S.
District Court for the District of Montana, sitting by designation.
Immigration Judge’s (IJ) denial of her application for suspension of deportation.

We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for

review.

      1. We have jurisdiction to review Munoz-Camey’s claim that she was

denied due process in her deportation proceedings before the IJ. See 8 U.S.C. §

1252(a)(2)(D); Reyes-Melendez v. INS, 342 F.3d 1001, 1006 (9th Cir. 2003)

(“Notwithstanding the[] statutory limitations on judicial review, we retain the

power to review constitutional due process challenges to immigration decisions.”).

      2. The BIA correctly concluded that the IJ did not violate Munoz-Camey’s

due process rights during her deportation proceeding. See Reyes-Melendez, 342
F.3d at 1006. Munoz-Camey failed to show that the IJ abandoned his neutral fact-

finding role, or that she did not receive a “reasonable opportunity to present

evidence on [her] behalf.” Id. (internal quotation marks omitted). IJs are

authorized to “interrogate, examine, and cross-examine” the petitioner and any

witnesses. 8 U.S.C. § 1229a(b)(1). Here, no violation of Munoz-Camey’s due

process rights was shown where the IJ did no more than “ask[] tough questions or

assum[e] an unfriendly manner.” Perez-Lastor v. I.N.S., 208 F.3d 773, 782 n.9




                                          2
(9th Cir. 2000); see also Antonio-Cruz v. I.N.S., 147 F.3d 1129, 1131 (9th Cir.

1998).1

      3. Munoz-Camey has not shown that prejudice resulted from any due

process violation. See Antonio-Cruz, 147 F.3d at 1131.

       Petition DENIED.




      1
       We agree with the BIA that the IJ’s tone was not a “model of judicial
temperament,” but conclude that his questioning did not rise to the level of a due
process violation.

                                         3